NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                SINGH ROOFING, LLC, Plaintiff/Appellant,

                                        v.

        SHADOWOOD CONDOMINIUM ASSOCIATION, et al.,
                   Defendants/Appellees.

                             No. 1 CA-CV 20-0320
                               FILED 1-28-2021


           Appeal from the Superior Court in Maricopa County
                          No. CV2019-005882
                 The Honorable James D. Smith, Judge

                                  AFFIRMED


                                   COUNSEL

Lang & Klain, PC, Scottsdale
By Michael W. Thal, Erika L. Johnsen
Counsel for Plaintiff/Appellant

Welsh Law Group, Phoenix
By Kenneth W. Welsh, John J. DeWitt
Counsel for Defendants/Appellees
               SINGH ROOFING v. SHADOWOOD, et al.
                       Decision of the Court



                        MEMORANDUM DECISION

Presiding Judge Jennifer M. Perkins delivered the decision of the Court, in
which Judge Randall M. Howe and Judge Maria Elena Cruz joined.


P E R K I N S, Judge:

¶1            Singh Roofing, LLC (“Singh”) appeals the superior court’s
order affirming an arbitration award. For the following reasons, we affirm.

           FACTUAL AND PROCEDURAL BACKGROUND

¶2            In April 2017, Shadowood Condominium Association
(“Shadowood”) contracted with Singh to replace multiple roofs within
Shadowood’s condominium complex (“Contract”). Singh agreed to repair
the roofs in exchange for all funds paid to Shadowood by Shadowood’s
insurance provider. The Contract contained an arbitration provision
requiring the parties to resolve “any disputes” through arbitration.

¶3             Shadowood’s insurance provider was hesitant to approve the
roof repairs. Singh encouraged Shadowood to hire John Palau, a public
adjuster, to assist in the negotiation process. Shadowood informed Singh it
could not afford to pay a public adjuster. But Shadowood contracted with
Palau anyway. And it agreed to compensate Palau with 10% of the total
proceeds paid by Shadowood’s insurance provider.

¶4           In June 2018, Shadowood’s insurance provider paid
Shadowood $748,170.22 for the cost of the roofing job. This amount did not
include overhead and profit (“O&P”).

¶5            After Singh completed the repairs in November 2018, a
dispute arose between Shadowood and Singh as to which party was
responsible for paying Palau. Shadowood claimed that before it contracted
with Palau, Singh promised to reduce its fees by the amount Palau charged
and that Singh would pay Palau, notwithstanding whether Shadowood’s
insurance provider distributed an additional 10% for O&P. But Singh
believed Palau would only receive insurance proceeds if Shadowood’s
insurance provider agreed to pay the 10% for O&P.

¶6           Shadowood’s insurance provider never distributed
additional funds to account for O&P. Singh refused to pay Palau.


                                    2
               SINGH ROOFING v. SHADOWOOD, et al.
                       Decision of the Court

Shadowood ultimately paid Palau $80,000, deducting that amount from the
total it owed Singh for completing the roof repairs.

¶7            In March 2019, Singh sued Shadowood for breach of contract,
violation of the Prompt Pay Act, and unjust enrichment. Singh also sued
Stephen O’Farrell, the president of Shadowood, and Fredrick Petters, the
treasurer of Shadowood, for conversion. The parties agreed to arbitrate in
April 2019.

¶8           In May 2019, Shadowood answered and filed a counterclaim,
alleging Singh committed fraud when it encouraged Shadowood to hire
Palau. The parties agreed to address Shadowood’s counterclaim during
arbitration.

¶9           The arbitrator heard testimony from both sides and
concluded that the Contract controlled. As an initial matter, the arbitrator
rejected Shadowood’s counterclaim alleging fraud and Singh’s claim under
the Prompt Pay Act. Singh also dismissed its conversion claims against
O’Farrell and Petters, which left only Singh’s breach of contract claim.

¶10            The arbitrator found that Shadowood did not breach the
Contract. Rather, Singh breached an oral contract that the parties entered
into after the Contract, but before Shadowood contracted with Palau.
According to the arbitrator, Singh and Shadowood “entered into a second,
subsequent oral agreement in July 2017.” This second contract established
Palau would be hired to assist both Shadowood and Singh in negotiating
with Shadowood’s insurance provider. Although Singh was not a party to
the contract between Shadowood and Palau, the evidence demonstrated
that, but for Singh, Palau would not have been involved in the transaction
at all.

¶11          The arbitrator acknowledged that Shadowood failed to raise
a breach of contract claim against Singh. In a footnote of the arbitrator’s
interim award, he noted:

             It could be argued that the Defendants did not
             sue Mr. Singh for breach of contract; rather they
             sued him for consumer fraud. Pursuant to
             ARCP, Rule 15(b) I am considering the HOA’s
             counterclaim to be amended to include a claim
             for Breach of Contract or for the Answer to
             include a defense of Offset.




                                     3
                 SINGH ROOFING v. SHADOWOOD, et al.
                         Decision of the Court

¶12            After finding in favor of Shadowood, the arbitrator granted
an interim award of $8,000 to Singh that Shadowood allegedly overpaid to
Palau. Singh moved to vacate the arbitrator’s interim award and disqualify
the arbitrator. The superior court denied Singh’s request.

¶13            In January 2020, the arbitrator made his final award, affirming
his earlier findings that Shadowood did not breach the Contract and Singh
breached the oral contract. The arbitrator ultimately awarded Singh
$3,305.37 in interest stemming from Shadowood’s delayed payment of an
undisputed amount before arbitration.

¶14          The superior court affirmed the award against Shadowood.
Singh timely appealed. We have jurisdiction under Article 6, Section 9, of
the Arizona Constitution and A.R.S. §§ 12-120.21(A)(1) and -2101(A).

                                DISCUSSION

¶15           “[J]udicial review of an arbitration award is substantially
limited by statute.” RS Indus., Inc. v. Candrian, 240 Ariz. 132, 135, ¶ 7 (App.
2016). We will affirm the confirmation of an arbitration award absent an
abuse of discretion. Atreus Cmtys. Grp. of Ariz. v. Stardust Dev., Inc., 229 Ariz.
503, 506, ¶ 13 (App. 2012).

I.            Scope of Arbitrator

¶16             An arbitrator’s award must be vacated when the arbitrator
exceeded his powers. A.R.S. § 12-3023(A)(4). An arbitrator’s decisions
regarding questions of law and fact are final and will not be disturbed
unless the arbitrator has purported to decide a matter that is beyond the
scope of the issues submitted for arbitration. Smitty’s Super-Valu, Inc. v.
Pasqualetti, 22 Ariz. App. 178, 180–181 (App. 1974). “[A]n arbitration award
is not subject to attack merely because one party believes that the arbitrators
erred with respect to factual determinations or legal interpretations.” Hirt
v. Hervey, 118 Ariz. 543, 545 (App. 1978). As the party attacking the award,
Singh bears the burden of showing that the arbitrator exceeded his powers
under the Contract. See Smitty’s Super-Valu, Inc., 22 Ariz. App. at 182.

¶17           Singh argues the arbitrator exceeded his authority by
resolving a dispute arising from the oral contract the parties entered after
the Contract. We disagree. There is no language expressly limiting the
arbitration clause to disputes concerning the Contract in which the clause
appears as opposed to disputes concerning the parties’ roofing transaction
more generally. See U.S. Insulation, Inc. v. Hilro Constr. Co., Inc., 146 Ariz.
250, 259 (App. 1985) (arbitration agreement applied to all disputes arising


                                        4
                SINGH ROOFING v. SHADOWOOD, et al.
                        Decision of the Court

out of the contract, not just those arising out of the performance of the
contract). “[I]n the absence of language restricting the use of arbitration, we
will not imply that its use was intended to be so limited.” Id. (quoting New
Linen Supply v. E. Env’t Controls, Inc., 158 Cal. Rptr. 251, 255 (Cal. Ct. App.
1979)).

¶18            Singh further contends the arbitrator exceeded his authority
by amending Shadowood’s counterclaim to include a breach of contract
counterclaim. Singh does not challenge the arbitrator’s power to rule on the
issues presented for review. Rather, Singh argues the arbitrator exceeded
his powers by incorrectly applying Arizona Rule of Civil Procedure 15(b)(2)
and Arizona case law. An “arbitrator’s decisions are final and binding as to
both issues of fact and law, regardless of the correctness of the decision.”
Atreus Cmtys. Grp. of Ariz., 229 Ariz. at 506, ¶ 13. We will not review an
arbitrator’s legal conclusions. See id.

¶19            Because Singh failed to show that the arbitrator exceeded his
powers under the law and the Contract, the superior court did not abuse its
discretion in confirming the arbitrator’s award.

II.           Manifest Disregard

¶20            Singh argues the arbitrator exhibited a manifest disregard of
the law by disregarding our supreme court’s decision in Smith v. Cont’l
Bank, 130 Ariz. 320 (1981). The Federal Arbitration Act (“FAA”) allows a
federal court to vacate an arbitration award “that is completely irrational or
exhibits a manifest disregard for the law.” Kyocera Corp. v. Prudential-Bache
Trade Servs., Inc., 341 F.3d 987, 997–98 (9th Cir. 2003). Vacating an award on
this basis requires the record to clearly demonstrate “that the [arbitrator]
recognized the applicable law and then ignored it.” Mich. Mut. Ins. Co. v.
Unigard Sec. Ins. Co., 44 F.3d 826, 832 (9th Cir. 1995).

¶21            Although Singh cited several cases applying the manifest
disregard of the law standard under the FAA, it failed to cite any Arizona
authority applying the standard under Arizona’s version of the Revised
Uniform Arbitration Act (“AZ-RUAA”). See A.R.S. §§ 12-3001 to -3029.
Both parties acknowledge AZ-RUAA governs the case before us. In 2010,
the Arizona legislature adopted the AZ-RUAA, which articulated a finite
list of circumstances when a court must vacate an arbitration award. See
A.R.S. § 12-3023(A). Neither the prescribed circumstances under the AZ-
RUAA nor Arizona case law explicitly permits manifest disregard of the
law as a basis for setting aside an arbitration award. We thus decline to
apply it here.



                                      5
                SINGH ROOFING v. SHADOWOOD, et al.
                        Decision of the Court

¶22           Even if we were to conclude that the manifest disregard of the
law standard is a basis for vacating an award under the AZ-RUAA, nothing
in the record indicates the arbitrator manifestly disregarded the law.

III.          Evident Partiality

¶23          Finally, Singh argues the arbitrator demonstrated evident
partiality under A.R.S. § 12-3023(A)(2)(a) by amending Shadowood’s
pleadings to produce a favorable outcome for Shadowood.

¶24            Singh cites the arbitrator’s decision to amend Shadowood’s
pleadings to support its argument that the arbitrator “depart[ed] from his
neutral role.” We join in the superior court’s rejection of that argument. The
superior court concluded that Singh “did not cite any authority supporting”
its claim of bias nor did it “suggest that the Arbitrator failed to disclose a
conflict of interest, a close relationship to [Shadowood], a financial stake in
the outcome, etc.” The court reasoned that Singh essentially argued that an
erroneous decision about amending Shadowood’s pleadings indicated the
arbitrator’s actual bias. No case law supports this contention. The superior
court did not abuse its discretion in rejecting Singh's assertion that the
arbitrator’s award displayed evident partiality.

IV.           Attorneys’ Fees

¶25         Both parties request attorneys’ fees under A.R.S. § 12-341.01.
We award Shadowood reasonable attorneys’ fees on appeal subject to its
compliance with ARCAP 21.

                               CONCLUSION

¶26           We affirm.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         6